Citation Nr: 1242252	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-32 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition as a Prisoner of War (POW).  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran was a member of the Philippine Army ordered into service with the Armed Forces of the Unites States in December 1941, and was in beleaguered status until April 1942, performing recognized guerrilla service from July 1942 to October 1945.  He had regular Philippine Army service from October 1945 to March 1946.  He died in March 2009.  The appellant is the Veteran's widow.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision and a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The United States Department of the Army (USDA) has certified that the Veteran was a member of the Philippine Army ordered into service with the Armed Forces of the Unites States in December 1941, and was in beleaguered status until April 1942, performing recognized guerrilla service from July 1942 to October 1945.  He had Philippine Army service from October 1945 to March 1946.  

2.  The evidence of record is not persuasive that the Veteran meets the criteria to be recognized as a former POW.  

3.  The Veteran died in March 2009 from multiple organ failure secondary to septic shock secondary to "VAP, UTI, complicated."  An underlying cause was multiple decubitus ulcers and hypertension, stage 2, was listed as an "other significant condition."  

4.  At the time of his death, the Veteran was service-connected for a gunshot wound (GSW) scar, temporal portion, left orbit, rated as 10 percent disabling.  

5.  The evidence fails to establish a link between the cause of the Veteran's death and his service or service-connected GSW scar.  


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for POW status are not met.  38 U.S.C.A. § 101(32) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2012).  

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his//her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2012).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

The Court held that in the context of a claim for cause of death benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Prior to initial adjudication of the appellant's claims, a September 2009 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490; Hupp, 21 Vet. App. at 352-53.  The September 2009 letter specifically discussed the condition for which the Veteran was service-connected in compliance with Hupp and provided a POW questionnaire.  

The Board concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) from his period of active service are available for review.  Also in the claims file are processing affidavits (dated in 1945 and 1946) regarding the Veteran's military service.  Verification of the Veteran's active service by the USDA from June 1954 is of record.  Also of record are post service private and VA treatment records, and the Veteran's death certificate.  The Board finds that the duty to assist is discharged.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board concludes a medical opinion is not needed in this case.  As discussed below, there is no competent and credible evidence of record indicating that the Veteran's cause of death may be associated with service or a service-connected disability.  Thus, there is no reasonable possibility that a medical opinion would aid in substantiating the appellant's claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

II.  Recognition as a Prisoner of War

In a claim for VA death benefits received in August 2009, the appellant claimed that her husband was a former POW of the Japanese government during World War II, for the period from April 9, 1942, to May 29, 1942.  In support of her claim, she submitted an inservice processing affidavit showing POW status from April 1942 to May 1942.  

For VA benefits purposes, a POW is a person who, while serving in the active military, naval or air service, was forcibly detained or interned in the line of duty by an enemy or foreign government, the agents of either, or a hostile force.  38 U.S.C.A. § 101(32) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1(y) (2012).  In determining whether an individual may be recognized as a POW, VA shall accept the findings of the appropriate service department regarding whether the individual was a POW during a period of war unless a reasonable basis exists for questioning it.  38 U.S.C.A. § 101(32) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1(y)(1) (2012); Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  

The service department certified in June 1954 that the Veteran had honorable service with the Recognized Guerrillas which was chronicled as pre-war service from November 17, 1941, to December 7, 1941; beleaguered from December 8, 1941, to April 8, 1942; no casualty status from April 9, 1942, to July 2, 1942, and recognized guerrilla service from July 3, 1942, to October 15, 1942; and regular PA service from October 11, 1945, to March 21, 1946.  It was further noted that the Veteran was entitled to receive pay during the above period except from April 9, 1942, to May 29, 1942 (alleged POW status, not supported); May 30, 1942, to May 31, 1942, (civilian pursuits, not engaged in military activities); and June 1, 1942, to July 2, 1942, (alleged guerrilla service, not supported).  

Service department findings are binding on VA for purposes of establishing that a person had active service.  Duro, supra.  They are also binding for purposes of establishing whether or not a veteran was a POW, except in cases when a reasonable basis exists for challenging the determination.  Young, supra.  In such cases, the service department's findings are not entirely binding on VA and VA can make an independent determination based on the merits of evidence presented.  (VA OGC Op. 14-94 June 8, 1994).  Based on the submission of the affidavit from reflecting that the Veteran was a POW in 1942, it was concluded by the RO that there was a reasonable basis for challenging the negative findings of the service department, and a separate determination was made of whether the Veteran had POW status.  See the July 2010 statement of the case (SOC).  

As reported above, the claims file contains two processing affidavits of Philippine Army Personnel signed by the Veteran in October 1945 and March 1946.  The 1945 affidavit reflects that the Veteran reported that he was at Capas Concentration Camp from April 10, 1942, to May 29, 1942.  The second affidavit from 1946 also reflects that the Veteran was a POW.  Specifically, the document shows service with HQ Srv Co, 2nd Inf PC from July 1,1941, to November 16, 1941; Inducted into USAFFE on November 17, 1941; HQ Srv Co, 2nd Inf PC from November 18, 1941, to April 8, 1942; Surrendered on April 9, 1942; POW-Escaped from April 10, 1942, to May 18, 1942; Civilian-sick from May 19, 1942, to September 1, 1942; Joined Guerrilla on September 2, 1942; and with 1st Anderson Bn from September 3, 1942, to October 12, 1945.  

Two attempts were made to verify the Veteran's POW status from the Military Reference Branch.  The National Personnel Records Center (NPRC) replied in November 2009 and February 2010.  They indicated that the Veteran filed a claim with the War Claims Commission (WCC) but WCC determined that the alleged period of confinement did not occur.  The letters noted that a claim was made with the War Claims Commission (WCC) and the WCC determined that the alleged period of confinement did not occur.  The NPRC abided by the decision. 

The record is simply not persuasive that the Veteran meets the criteria of a former POW in accordance with 38 C.F.R. § 3.1(y) (2012).  Although the two affidavits of Philippine Army Personnel signed by the Veteran in 1945 and 1946 indicate that he reported that he was a POW, the NPRC's 2009 and 2010 letters reflect that the POW status was not verified.  Moreover, the service department did not certify that the Veteran was a POW.  Accordingly, POW status cannot be conferred, and the appeal as to that issue is denied. 38 C.F.R. § 3.1(y) (2012).  

III.  Entitlement to Service Connection for the Cause of the Veteran's Death

Legal Criteria

According to VA law and regulation, service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Where a Veteran served 90 days or more during a period of war and cardiovascular disease/hypertension becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310 *West 2002 & Supp. 2011); 38 C.F.R. § 3.312(a) (2012).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2012).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2012).  

The VA will give due consideration to all pertinent medical and lay evidence in evaluating a claim for death benefits.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson 92 F.3d 1372 (Fed. Cir. 2007)).  


Analysis

As noted above, the Veteran had creditable valid service for VA purposes.  He died in March 2009 from multiple organ failure secondary to septic shock secondary to "VAP, UTI, complicated."  An underlying cause was multiple decubitus ulcers and "other significant condition(s)" was hypertension, stage 2.  Review of the STRs is negative for report of, treatment for, or diagnosis of any of these conditions.  A post service private record from 2005 reflects treatment for hypertension in 2005 and coronary artery disease and hypertension was reported upon VA records dated in 2006 and thereafter.  

At the time of the Veteran's death, the record reflects that he was service-connected for a GSW scar.  There is no medical evidence linking the Veteran's service-connected scar to the cause of his death.  The records reflect that this condition was stable throughout the Veteran's life.  He was initially service-connected for the GSW scar of the left temporal region upon rating action in 1954, and a 10 percent rating was assigned.  The same rating was in effect at the time of the Veteran's death.  The Veteran's service-connected scar was rated as 10 percent disabling for over 50 years, indicating it was a minor service-connected disability.  There is no medical evidence of record indicating the Veteran's cause of death was related to his service-connected scar.  Minor service-connected disabilities, particularly of a static nature or not involving a vital organ, are not held to have contributed to death primarily due to an unrelated disability.  38 C.F.R. § 3.312(c)(2) (2012).  

Essentially, the only evidence that supports the appellant's claim are the assertions as provided by the appellant and her representative in which it is argued that the Veteran's death is service related.  Although a lay person may be competent to report a diagnosis or etiology of a disability, the cause of death, which is typically determined by a medical physician, is not the type of disorder which is susceptible to a lay etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no evidence the appellant or her representative has medical training or is competent to report on the cause of the Veteran's death.  Thus, the Board finds that the appellant's and her representative's statements do not establish the required evidence needed, that is, a nexus between the Veteran's service-connected disability and his death.  

There is no evidence, other than the appellant's statements, demonstrating that the Veteran's service-connected GSW scar was a contributory cause of death.  The lack of evidence weighs against the appellant's claim that the Veteran's service-connected disability was a contributory cause of death.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Additionally, the Board notes that the Veteran's service-connected scar did not affect a vital organ.  See 38 C.F.R. § 3.312(c)(2) (2012).  Consequently, the Board finds that the Veteran's service-connected GSW scar of the left temporal orbit was not a principal or contributory cause of death.  

The Board must now address whether the Veteran's cause of death was incurred in or aggravated by service, such that service connection would be warranted for the cause of death.  As discussed above, the Veteran's STRs are negative for report of, treatment for, or diagnosis of any of the conditions listed on his death certificate.  There are no medical records from within one year of the Veteran's service, and there is no evidence that the Veteran had cardiac or hypertension within one year of service.  


There is no evidence that the Veteran's death from multiple organ failure secondary to septic shock secondary to "VAP, UTI, complicated" with an underlying cause of multiple decubitus ulcers and with the significant condition of hypertension, stage 2, are related to the Veteran's service.  While it has been asserted that the Veteran's death is related to service, there simply is no objective evidence to support such a claim.  And, the cause of death, which is typically determined by a medical physician, is not the type of disorder which is susceptible to a lay etiology.  See Davidson, supra; Jandreau, supra.  Again, it is pointed out that there is no evidence that the appellant or her representative has medical training.  Thus, they are not competent to report on the cause of the Veteran's death.  Consequently, the Board does not find their assertions to be probative.  

The death certificate and treatment records do not indicate that the cause of death was related to service or the service-connected scar.  In sum, a preponderance of the evidence of record is against a finding that the Veteran's cause of death was related to active service or his service-connected scar.  Although sympathetic to the appellant's claim, the Board concludes that the Veteran's service and service-connected disability did not cause or contribute to his death.  Accordingly, the appellant's claim of entitlement to service connection for the cause of the Veteran's death must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) West 2002 & Supp. 2011); Gilbert, supra.  



ORDER

Entitlement to recognition as a POW is denied.  

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


